Title: To Thomas Jefferson from Etienne Clavière, 19 June 1793
From: Clavière, Étienne
To: Jefferson, Thomas



Paris le 19 Juin 1793 L’an deux de la republ.

Je vous adresse, monsieur, un jeune homme infiniment recommandable, fils d’un des plus anciens amis et compatriote. Il aura l’avantage de vous remettre la presente. Ses Superieurs l’envoyent dans l’amerique libre pour y fonder un établissement de commerce destiné à correspondre avec toutes les parties du monde connu. Né et elevé à Geneve, il a les mœurs republicaines autant par raison que par habitude; il aime le travail et il est capable de conduire des affaires très étendues. Ses Parens Sont à la tête de très grands établissemens; et celui que le Citoyen Jaques Odier, c’est le nom du jeune homme, formera dans une de vos villes, fera partie de ces établissemens.
Je vous propose donc, monsieur, de recevoir le Citoyen Odier, comme un homme utile aux developemens commerciaux, qui doivent  augmenter de plus en plus la consistance et la prosperité des Etats unis. Il ne S’agit point ici d’un particulier qui S’éloigne d’Europe pour tenter la fortune; mais d’un commercant qui apartient à une societé puissante, laquelle étend Ses vues et Ses relations a mesure que ses moyens prennent de l’accroissement. Vous avez trop de lumieres, vous êtes un trop bon Citoyen, pour ne pas Sentir que ces Sortes de missionnaires en valent bien d’autres, qu’ils méritent, Surtout, d’être acceuillis avec fraternité, et que leurs premiers pas doivent être protégés et encouragés jusques à ce que la connoissance du pays, leur ait donné le moyen de s’y Soutenir Sous la protection des Loix, par leurs propres forces.
L’interest patriotique auquel je m’adresse n’empêche pas, monsieur, que je ne recommande le jeune homme à votre bienveillance personnelle; et que je ne réclame pour lui, vos bons offices, au nom du souvenir amical que vous avez bien voulu conserver de moi. Je vous aurai une obligation toute particuliere des Services que vous aurez la bonté de lui rendre, et je les Sollicite avec d’autant plus de confiance, que le Citoyen Odier vous prouvera bientot qu’il en est digne.
Il vous aprendra que depuis deux jours je ne suis plus ministre. Nous Sommes encore dans le fort de tous les mouvemens qu’il est aise de concevoir chez une Nation nombreuse, puissante, vive et très neuve dans la Carrière de la liberté: toutes les passions Sont au combat. Puisse le triomphe rester à celles qui vous ont mis irrévocablement dans l’état social le plus propre au bonheur. Agréez mes vœux pour tout ce qui peut étendre et affermir le votre.

Claviere


P.S. Je vous prie de vouloir bien recommander le C. Odier à Monsieur hamilton Secretaire d’Etat au département des finances, en me rapellant à Son Souvenir.

